Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 1, 2022

                                             No. 04-22-00451-CV

                                   IN RE Francisco Moises GARZA III

                      From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CI12544
                              Honorable Laura Salinas, Judge Presiding

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On July 21, 2022, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than August 16, 2022. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

           It is so ORDERED on August 1, 2022.

                                                                       PER CURIAM

           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT




1
  This proceeding arises out of Cause No. 2019CI12544, styled In the Interest of C.R.G.P., a minor child, pending in
the 73rd Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.